Citation Nr: 0739981	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  02-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.			

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for prolapse of the 
uterus.  

5.  Entitlement to service connection for residuals of an 
injury to the ring finger of the right hand.

6.  Entitlement to service connection for residuals of foot 
surgery.  

7.  Entitlement to service connection for a dental disability 
for the purposes of obtaining Department of Veterans Affairs 
(VA) outpatient dental treatment.  

8.  Entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29 or 4.30.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from July 1978 to July 1981 with subsequent service in 
the Air Force Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with her current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  Although she was notified of the time 
and date of the hearing in a September 2003 letter, she 
failed to appear and neither furnished an explanation for her 
failure to appear nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2003), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  In June 
2004 the case was remanded to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

The June 7, 2007 supplemental statement of the case (SSOC) 
was the last time the RO made a determination concerning the 
veteran's claims.  Since then, the Board has received new 
evidence in the form of additional packets of service medical 
records.  These records are pertinent to the veteran's claims 
as they document additional medical treatment received by the 
veteran in service.   This evidence has not been considered 
by the RO, and the veteran has not waived initial AOJ 
consideration of it.  Consequently, it must be reviewed by 
the RO before it can be reviewed by the Board and a remand is 
necessary to effectuate such a review.   The Board notes that 
as the case is being remanded anyway, the RO should ensure 
that the veteran has received adequate VCAA notice pertaining 
to all of her claims, particularly the claim for service 
connection for dental disability and the claim for a 
temporary total rating under 38 C.F.R. § 4.29.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the veteran 
has been provided VCAA notice in the form 
of a specific notice letter that is in 
full compliance with the applicable 
statutes, implementing regulations, and 
precedent interpretative decisions of the 
United States Court of Appeals for 
Veterans Claims and the United States 
Federal Circuit.  In particular the RO 
should ensure that the veteran has been 
provided with specific notice of the 
evidence necessary to substantiate her 
claims for service connection for dental 
disability and entitlement to a temporary 
rating under 38 C.F.R. § 4.30, along with 
a copy of the pertinent regulations 
governing entitlement to service 
connection for dental disability and 
entitlement to a temporary rating under 
38 C.F.R. § 4.29 and 4.30.

2.  The RO should review the additional 
service medical records recently received 
by the Board and associated with the 
claims file in conjunction with the 
veteran's claims.  If the records contain 
any information suggestive of further 
development (e.g. a VA medical 
examination pertaining to one or more of 
the veteran's claims), such development 
should be completed. 

3.  The RO should then readjudicate the 
claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



